 SWIERELECTRIC COMPANYSwier Electric Company,Inc. and PhillipM. Ge-noveseO'Barr Electric Co.,Inc. and Phillip M. GenoveseInternational Brotherhood of ElectricalWorkers, Lo-cal Union No. 640,AFL-CIOand Phillip M. Ge-novese.Cases 28-CA-3487-1, 28-CA-3487-2, and28-CB-956March 31, 1975DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn December 31, 1975, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent Employers filed exceptions and support-ing briefs, and Respondent Union and the GeneralCounsel filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents Swier Electric Company,Inc., Phoenix, Arizona, and O'Barr Electric Co., Inc.,Mesa, Arizona, their officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in these casesheld on November 6, 1975,is basedupon unfair labor practice charges filed by an individual,PhillipM. Genovese, herein called Genovese, against theSwier Electric Company, Inc., O'Barr Electric Co., Inc.,and International Brotherhood of Electrical Workers, Lo-cal Union No. 640, AFL-CIO, herein separately called Re-spondent Swier, Respondent O'Barr, and RespondentUnion and collectively called Respondents. The chargesagainst Respondents Swier and O'Barr, sometimes calledRespondent Employers, were filed on April 21, 1975, and569the chargesagainstRespondent Union were filed on June30, 1975. Thereafter these charges were consolidated forhearing and an amended consolidated complaintissued onJuly 30, 1975, on behalf of the General Counsel of theNational Labor Relations Board, Region 28, alleging thatRespondent Employers, have engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, herein called the Act, andthat Respondent Union has engaged in unfair labor prac-ticeswithin themeaningof Section 8(b)(1)(A) and (2) ofthe Act. Respondents filed answers denying thecommis-sion of the alleged unfair labor practices.Upon the entire record,' from my observation of the de-meanor ofthe witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENT EMPLOYERSDuring the calendar year 1974 Respondent Swier, an Ar-izona corporation, which is an electrical contractor with itsplace of business in Phoenix, Arizona, performed servicesvalued in excess of $50,000 for Arizona business enterpris-es engaged in the sale of residential homes. Each of theaforesaid business enterprises during the calendar year1974 received gross revenues in excess of $500,000 and pur-chased materials and supplies directly from points outsideof Arizona valued at substantial amounts.During the calendar year 1974 Respondent O'Barr, anArizona corporation, which is an electrical contractor withitsplace of business at Mesa, Arizona, purchased goodsand materials valued in excess of $50,000 which were trans-ported and delivered to O'Barr from Arizona suppliers whoreceived said goods and materials in interstate commercedirectly from States of the United States other than Ari-zona.Respondents admit and I find that during the time mate-rial herein Respondent Swier and' Respondent O'Barr eachwas an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondentUnion,International Brotherhood of Elec-tricalWorkers, Local Union No. 640, AFL-CIO,admitsand I find that it is a labor organization within the meaningof Section2(5) of the Act.III.THEQUESTIONPRESENTEDThe question presented by the several allegations of un-fair labor practices against the Respondent Employers isessentially whether they violated the Act on February 25,1975,2 when they failed to transfer Genovese from Respon-dent Swier's employ to O'Barr's. In this regard RespondentSwier in February entered into an agreement with Respon-dent O'Barr whereby O'Barr agreed to take over the per-'Certain errors in the transcript are hereby noted and corrected.2Unless otherwise noted all dates herein refer to 1975.223 NLRB No. 83 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDformance of Swier's existing contracts and employ Swier'selectricians.The Charging Party, Genovese,an electricianemployed by Respondent Swier was the only electrician onSwier's payroll not transferred when O'Barr took overSwier's contracts. The question is whether, as contended bythe General Counsel, the Respondent Employers failed totransfer Genovese because he was not a member of Re-spondent Union or of its International Union, the Interna-tional Brotherhood of Electrical Workers, herein called theIBEW.The question presented by the several allegations of un-fair labor practices against the Respondent Union is essen-tiallywhether it violated the Act when in June and July itrefused the requests of the Respondent Employers and Ge-novese that Respondent Swier be permitted to transfer Ge-novese to Respondent O'Barr. The General Counsel con-tends that the Respondent Union refused to grant theserequests because Genovese was not a member of Respon-dent Union or of the IBEW.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent Employers at all times material hereinwere parties to thesamecollective-bargaining contractwith the Respondent Union covering their electricians. Thecontract among other things contains an exclusive hiringhall agreementwherein the Respondent Union agreed tomaintain an out-of-work register of applicants for employ-ment and to refer such applicants in the order of theirplace on this register and Respondent Employers agreed tohire only those applicants referred by Respondent Unionexcept in certain situations not relevant to this proceeding.The alleged discriminatee, Genovese, who was terminat-ed byRespondentSwier on February 25 had been em-ployed bySwieras a journeyman wireman since August1966. During his tenure of employment Genovese was nota member of the Respondent Union nor of any local unionaffiliated with the IBEW.Bernard Swier, Respondent Swier's president and owner,regarded Genovese as a very good employee and expressedhis high regard by treating him better than almost all of theother employees. Genovese was permitted to use a compa-ny truck as transportation between the jobsite and hishome and during his last 3 or 4 years of employment waspaid the contractual rate of pay for a foreman, even thoughhe did not act as a foreman, which was about 50 cents perhourmore thanthe journeyman rate. During 1972 or 1973Bernard Swier expressed his esteem for Genovese's abilitywhen he told him in substance that the only reason Ge-novese had not been made a job superintendent was be-cause of Genovese's "Union problem." In sum, the recordestablishes that the owner of Respondent Swier at all timesmaterial herein regarded Genovese as an outstandingworker.The record also reveals that Respondent Swier believedthat the Respondent Union was hostile toward Genovesebecause he was not a member of the Respondent Union.Bernard Swier, as already indicated, in 1972 or 1973, toldGenovese that he had not been promoted to job superin-tendent because of his "Union problem." Then in the latesummer or early fall of 1974 it is undisputed that Swier toldLarry Fischer, the field superintendent for Universal Real-ty Company, a contractor for whom Swier was performingelectrical work, that "the Union had beenhassling[Swier]to get rid of [Genovese] . . . [but] that he was not going tofire [Genovese], because [Genovese] was too good a man toget rid of, and that he was not going to have the Uniontelling him who he was going to hire and who he was goingto fire." Likewise, it is undisputed that in late December1974 Swier told Genovese that Respondent Union's princi-pal official, Glynn Ross, had tried to have Swier terminateGenovese and Don Allen a "traveler," 3 but that Swier hadrefused. Swier also told Genovese that he understood thatRespondent Union had tried to force another electricalcontractor that was signatory to a collective-bargainingcontract with the Union to terminate its "white ticket"men.4 Finally, Bernard Swier testified that it was "commonknowledge" that Respondent Union was placing pressureon all contractors to terminate their "white tickets" and"travelers" and further testified that in late 1974 or early1975 Jack-Falk, Respondent Union's steward in Swier'semploy, told this to Swier and also told Swier that so longas there were unemployed electricians in the jurisdiction ofRespondent Union that Swier would have a problem if heemployed "white tickets" and "travelers." Swier did notdeny the remarks attributed to him by Genovese andFischer, as described previously, and admitted that he hadtold a "few people" that he was having trouble with Re-spondent Union over Genovese.Basedon the foregoing, Ifind that Bernard Swier believed that Respondent Unionwas hostile toward Genovese because he was not a memberof Respondent Union or of the IBEW.During December 1974 Respondent Swier employedabout 24 electricians whose number by the middle of Janu-ary was reduced to about 10 as 2 of Swier's commercialjobs had ended and the electricians employed on those jobswere terminated. The remaining10 electricianswere re-garded by BernardSwier ashis keymen. However, byMonday, February 20, their number had been further re-duced to six, plus one warehouseman and one apprentice.They were employed on the approximately six residentialwiring jobs then being performed by Respondent Swier.The genesis of this case arises out of Respondent Swier'sdecision to terminate its business operations and transferits contracts for the aforesaid jobs to another electricalcontractor, Respondent O'Barr.In about the first week in February, Bernard Swier andJoseph O'Barr, Respondent O'Barr's president, had a dis-cussion about the possibility of Respondent O'Barr takingover Swier's existingcontracts and inventory. Swier men-tioned that he was reducing his work force to his keymenwhom he identified as those who had worked with him forseveralyears and that because he felt close to these men he3The term"traveler" refers to an electrician employed in the geographi-cal jurisdiction of Respondent Union who is not a member of RespondentUnion but is a member of another local union affiliated with the IBEW.The term"white ticket"or "white paper" refers to an electrician who isnot a member of Respondent Union or of a local union affiliated with theIBEW. SWIERELECTRIC COMPANY571wanted to do them a personal favor, that it was his desirethat they be transferred, to the electrical contractor thatagreed to take over his existing contracts so that theywould not have to go to the bottom of Respondent Union'sout-of-work register and be unemployed. O'Barr repliedthat he would take anybody Swier wanted to transfer pro-vided that the transferees were employed on one of the jobsbeing transferred. Swier stated that it was possible thatthey could arrange for such a transfer through RespondentUnion and indicated that there would be no problem intransferring four of his keymen but that there might be aproblem in transferring two of them. In this regard Swierexplained to O'Barr that one of his keymen was a "travel-er" and another one by the name of Phil Genovese hadsome problems with Respondent Union, specifically, thatGenovese had been in and out of Respondent Union.O'Barr asked if there was anything wrong with Genovese'swork. Swier replied, "nothing at all" and said that he was afine employee.5Following their initial discussion there were further con-versations between Swier and O'Barr which eventually cul-minated in an agreement whereby O'Barr agreed to pur-chaseSwier'sexistingcontractsand the inventoryconnected with these contracts. With regard to the transferof Swier's employees, O'Barr testified that about 1 weekafter theirinitialconversation Swier phoned him and stat-ed that he intended to make a request to RespondentUnion that six men be allowed to transfer.In themeantimeSwier together with O'Barr during Feb-ruary went to the offices of Respondent Union to seekpermission to transfer Swier's employees to O'Barr. Inother words the Respondent Employers wanted Respon-dent Union to waive the normal contractual requirementthat employees before being hired by an employer musthave registered on Respondent Union's out-of-work regis-ter and have been referred from this register to the employ-er.According to the credible testimony of RespondentUnion's president, Dave Thomas, Swier told Thomas thathe was thinking of going out of business and selling hisexistingcontracts and inventory to O'Barr and wanted totransfer someof his key employees to O'Barr so thatSwier's customers whose work O'Barr would continue toperform would be satisfied. Thomas consulted with GlynnRoss,Respondent Union's business manager, about thisrequest.Ross ineffect instructed Thomas that if an electri-cal contractor under contract with Respondent Unionwent out ofbusinesscompletely and desired to transfer itscontracts and employees to another contractor that theUnion would waive the normal contractual hiring hall re-quirements and allow such a transfer of employees provid-ed that a written request was made to Respondent Union.Thomas communicated this message to the Respondent5 The above discussion between Swier and O'Barr is based on their testi-mony where it is consistent with the other.Swier did not impress me as acredible witness and I have rejected his testimony whenever it does not jibewith O'Barr's. In this respect,Swier testified that when he indicated that hewanted to transfer his key employees that O'Barr answered "he could takefive or six but no more than that, because he did not have any work." Thisiscontrary to O'Barr's testimony described above that he indicated hewould employ all of the employees Swier desired to transfer so long as theywere currently working on the jobs being transferred from Swier to O'Barr.Employers and indicated that the Union would sanctionthe transfer of the employees named in a written request.During the conversation between Respondent Employ-ers and Thomas, no employees' names were mentioned. Inparticular,Genovese's name was not brought up nor didThomas indicate that Respondent Union would be op-posed to permitting the transfer of either Genovese or anyother employee. Nevertheless, it is undisputed that shortlyafter this meeting Swier phoned O'Barr and told him that"we will be able to transfer all of those electricians but theone, Genovese."Likewise, in about the middle of February BernardSwier indicated to Larry Fischer, the field superintendentfor Universal Realty Company, that Genovese would notbe transferred. The conversation between Fischer andSwier occurred under the following circumstances. One ofthe largest jobs being performed by Swier was the electricalwork for Universal Realty Company connected with theconstruction of residential homes on two tracts herein re-ferred to as the Universal Realty project. Genovese andKolb were the electricians employed on this job by Swier,withGenovese performing the greater part of the work.The person in charge of the scheduling and construction oftheUniversalRealtyprojectwasUniversalRealtyCompany's field superintendent Larry Fischer. In the mid-dle of February Fischer heard rumors that RespondentSwier intended to sell his business to Respondent O'Barr.Fischer was concerned over the effect of Swier's cessationof businesson the Universal Realty project so he phonedSwier and was.informed in effect that O'Barr would takeover the electrical work on the project but that Swier didnot know exactly which employees would be doing thework. Swier told Fischer that he was able to transfer fourpeople to O'Barr. Fischer asked whether Phil Genovesewould be one. Swier replied, "He was not going to be ableto transfer Phil, because of the Union problems he [Phil]had." Fischer stated that he preferred having Genovesework on the project and in effect asked that Genovese betransferred so that Genovese could continue doing the wir-ing work. Swier stated that he did not believe this would bepossible.,On February 21, pursuant to the Respondent Union'srequest for a written statement, Bernard Swier transmitteda letter to the Respondent Union which was signed by Ber-nard Swier on behalf of Respondent Swier and by JosephO'Barr on behalf of Respondent O'Barr. The letter, pre-pared by Swier, reads as follows:We have enteredinto an agreementto dispose of ourcompany contracts to O'Barr Electric Company ofMesa, effective Monday, February 24, 1975.The conditions of the contract provide for the transferof six key people to the employ of O'Barr electric.They are:Don KolbJerry SmithDon AllenDavid MuellerJohn LandryJohn Johnson, WarehouseManOn February 24 at the close of the workday RespondentSwier went out of business and since that time has not 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed any electrical work nor employed any employ-ees. There were seven employees in its employ on February24. Ofthe seven (six electricians and one warehouseman),six (five electricians and one warehouseman),whose trans-fers were requested by the Respondent Employers in theirletter to Respondent Union of February 21, were not ter-minated by Respondent Swier but were transferred to theemploy of Respondent O'Barr on February 25. Viewed an-other way, only one of Respondent Swier's remaining em-ployees, Genovese,was terminated,not offered the oppor-tunityto transfer.On February 25 Swier notified Genovese that he hadbeen terminated.Swier told him that he was able to trans-fer five electricians to O'Barr but unfortunately Genovesewas not included among them.Swier explained to Ge-novese that the Respondent Union's representatives,Thomas and Ross, would not consider a "white ticket"man for transfer.Answering Genovese's question, Swiersaid that he did not submit a written request asking forGenovese's transfer explaining that everything was verbalsince the Respondent Union's representatives would notput anything in writing.6On February 25, immediately after being told that hisemployment had been terminated and he had not beentransferred,Genovese went to Respondent Union's officesand registered for work on the out-of-work register. Therewere between 150 and 200 unemployed electricians alreadyregistered.Genovese's name was eventually reached on orabout June 4 at whichtimehe was referred to Gould Elec-tricwhere he was employed from June 4 until June 12when he was laid off due to a reduction in force.Also heworked for I day, on May 14, for Carter Electric where hehad secured a job without a referral from RespondentUnion.On April 21 Genovese filed the unfair labor practicecharges involved in this proceeding against RespondentEmployers and on the same day filed a charge against Re-spondent Union in Case 28-CB-942 alleging in substancethat Respondent Union on February 25 had refused todispatch him to O'Barr because he was not a member ofRespondent Union.Thereafter, in May, the charge againstRespondent Union was withdrawn by Genovese apparent-ly at the request of the Board's Regional Office.The Boardagent informed Respondent Union'spresident that thecharge would be withdrawn because there was insufficientevidenceto supportthe allegations.6The above description of Swier's exit interview with Genovese is basedon Genovese's credible testimony.Of the two. Genovese's demeanor im-pressed me more.In addition, Swier s testimony is contradictory and indi-cates that his memory of the conversation was poor.Thus Swier eventuallycategorically denied having in effect admitted to Genovese that he was nottransferred because he was not a member of Respondent Union.But whenasked initially if anything was said during the exit interview about the rea-son Genovese was denied a transfer,Swier answered,"Not that I know of."When asked if his answer was intended as a categorical denial,Swier an-swered that he was very busy the morning of the exit interview and in effecttestified he had really no independent recollection of the entire conversa-tion. Then he testified to the effect that Genovese's version of the exit inter-view was accurate.Under the circumstances.I reject Swier's testimony thathe did not tell Genovese his transfer was denied because he was not a"white ticket"man, but instead credit Genovese's testimony which was giv-en in a straightforward and candid manner.On April 22, upon receipt of the unfair labor practicecharge filed against Respondent Union, the business man-ager of RespondentUnion,Ross,phoned Genovese andasked why he had not first spoken to Ross about the mat-ters alleged in the charge. Ross stated he did not like hav-ing to read the charge to the membership,7 that Genoveseand Ross had known one another for years and always hadbeen able to talk and asked why Genovese did not talkwith and file a grievance with Ross about the matter. Ge-novese replied that his reason for not speaking to Rossabout the problem was that he had been told by BernardSwier that Ross was one of the persons who had blockedhis transfer. Ross denied this. Genovese stated that he didnot know whether the accusation was true and that he hadfiled his charges with the Board to find out the truth. Rossstated that Genovese had been terminated at the same timeas the Respondent Union's steward employed by Swier,which Genovese denied .8 The conversation concluded withRoss reminding Genovese that in the past he had spokenup on behalf of Genovese before the membership, and hadalways treated Genovese fairly, and thanked Genovese fortaking the time to talk with him about the matter.9On June 12 Respondent Employers sent the followingletter to Genovese:We have received copies of the charges you have filedwith the NLRB arising from the transfer of certainemployees from Swier Electric to O'Barr Electric. Asyou know, it may be some time before the matter isresolved. To insure that no further time accumulates,we now offer to request your transfer and referral foremployment by O'Barr Electric.We suggest that you let us know within 5 days whetheryou wish to accept this offer... .dent Employers that he accepted their offer. Upon receiptof Genovese's acceptance Respondent O'Barr on June 16transmitted to Respondent Union the following letter:Due to charges filed with the NLRB pertaining toPhillipGenovese an employee of Swier Electric, it ishereby requested that Mr. Genovese be transferredand referred from Swier Electric, as was accomplishedin the case of the other five employees of Swier Elec-tric, to O'Barr Electric Co., Inc.The letter was signed for Respondent O'Barr by its presi-dent, Joseph O'Barr, with the notation "Bernard Swieragreeswith this request" and Swier's signature. Respon-dent Union received the aforesaid June 16 request on orabout June 20 but took no action on the matter.On June 23 Respondent O'Barr by mail sent a copy ofthe June 16 request to Genovese who on June 30 went tothe offices of Respondent Union where he spoke to Busi-7RespondentUnion's policyis that all lawsuits and chargesbroughtagainst Respondent Union must be read to the membershipat the monthlymeetings.8 Falk,RespondentUnion's stewardemployed byRespondent Swier, hadbeen terminated I week priorto Genovese.9The above conversation betweenGenoveseand Ross is based onGenovese's credible testimony.Of the two, Genovese,who testified aboutthis conversation in a straightforward and sincere manner, impressed me asthe more trustworthy witness. SWIERELECTRIC COMPANY573nessManager Ross. Ross acknowledged he had receivedthe request. Genovese then asked whether he would receivea transfer and referral as requested. Ross replied, "No, youhave already got two referrals from us." IGenovese de-clared he understood that if "[Respondent Employers]asked for him he would be transferred just like the othermen." Ross answered, "No they can not ask for you byname; you have to be on the list [referring to the Respon-dent Union's out-of-work register]." Ross concluded theconversation by stating in effect that since Genovese hadgone to the Board that any request he made to Ross for atransfer would have to be written not verbal."On June 30, immediately following Ross' rejection of hisrequest that the Respondent Union allow him to work forO'Barr, Genovese went to the Board's Regional Office andfiled the instant unfair labor practice charge against theRespondent Union. Later that same day while at theBoard'sRegionalOfficeRoss was asked by the Boardagent who processed Genovese's charge whether Respon-dent Union intended to approve Genovese's request for atransfer to O'Barr. Ross answered that to allow Genoveseto go to work for O'Barr would constitute a violation of theRespondent Union's hiring hall procedures but that hewould present the matter to the Appeals Board providedfor in the collective-bargaining agreement.Thereafter on July 1, pursuant to Ross' statement thathis request for a referral to O'Barr should be in writing,Genovese hand-carried the following written request toRoss' office:Iwould appreciate your assistance in my transfer andreferral to [Respondent O'Barr] from [RespondentSwier] in the same manner in which you assisted in thetransfer and referral of the other men in the shop .. .on or about February 25, 1975.Enclosed please find a copy of the letter sent to you onor about June 16, 1975, by [Respondent O'Barr].Upon receipt of Genovese's July 1 written request for a"transfer and referral" Ross instructed the RespondentUnion's hiring hall dispatcher BillyWier to convene ameeting of the Appeals Board which handles disputed mat-ters involving the contractual referral system. In this regardthe collective-bargaining agreement establishes an AppealsBoard consisting of one member appointed by the Respon-dent Union, one by the Arizona Chapter of the NationalElectrical Contractors Association (NECA), and one pub-licmember appointed by the aforesaid members,12 whosefunction is to consider any complaint arising out of Re-spondent Union's administration of the contractual refer-ral system and whose decision on such matters shall befinal and binding. The Appeals Board met on July 3 atwhich time it considered O'Barr's letter of June 16,Genovese's letter of July 1, a copy of Genovese's termina-1°Ross apparently was referring to the Goulder Electric and Carter Elec-tric jobs. However, Genovese did not secure the Carter job, a 1-day job,through the Respondent Union.11The June 30 conversation between Ross and Genovese is based on acomposite of their testimony insofar as it is consistent. I have not creditedRoss' testimony that Genovese said he had been sent by the NLRB to Rossto ask for a transfer to Swier. Of the two witnesses,Genovese seemed morecredible than Ross.12The public member is not a member of Respondent Union.tion slip from Goulder Electric, and the RespondentUnion's out-of-work register showing Genovese's positionrelative to the other registrants. On July 3 the AppealsBoard issued the following decision:The Appeals Board was provided copies of a letterfrom O'Barr Electric to Local Union 640 dated June16, 1975 (copy attached); also, copy of a letter fromPhilGenovese dated July 1, 1975 (copy attached);also, copy of termination from Goulder Electric datedJune 12; 1975.The decision of the Appeals Board is as follows:The Appeals Board reviewed the requests of Phil Ge-novese and O'Barr Electric. They noted the procedureof the Appeals Board and the Referral Hall is welldefined in the Labor Agreement.The records show that Mr. Genovese took an assign-ment to Goulder Electric on June 4, 1975, and he hon-ored a procedure that has served the Industry well for17 years.The Appeals Board unanimously votes to deny anyvariation of the Referral Procedure for Mr. Genovesebecause Mr. Genovese has used the procedure himselfand we feel he forfeited any rights to the requestedtransfer when he accepted referral and employment atGoulder Electric.He was terminated there on June% 12, 1975 whereuponhe again signed the Book I Register availing himself ofthe Referral Procedure for the second time since Feb-ruary, 1975.On July 30 the amended consolidated complaint issuedin this proceeding charging, among other things, Respon-dent Union with violating the Act. On July 31 BusinessManager Ross, by letter sent to Respondent Employers,with a copy to Genovese, answered Respondent Employ-ers' June 16 request that Genovese be "transferred and re-ferred" from Swier to O'Barr. This letter in pertinent partreads:I am now further responding to that request. Moreparticularly, at such time as you advise me or theNLRB in writing that you discriminated against Mr.Genovese back in February-as alleged in the abovementioned unfair labor practice charge-or at suchtime as the NLRB judicially determines that you un-lawfully discriminated against Mr. Genovese and or-ders his reinstatement, then upon the occurrence ofeither event, this Local Union will issue a referral toMr.Genovese for employment at O'Barr ElectricCompany.However, as long as you insist that Genovese wasnot unfairly discriminated against back in February;then this Local Union will refuse to issue a referral tohim or to any other employee laid off by you back inJanuary or February, except in accordance with theestablished nondiscriminatory hiring hall proceduresset out in the Labor Agreement.One thing further. If you enter into a settlementagreement with the NLRB, this Local Union will not 574DECISIONSOF NATIONAL LABOR RELATIONS BOARDstand in the way of Mr. Genovese going to work foreither of your companies if such employment is part ofthe remedy required by the NLRB as part of the set-tlement.Thereafter, on August 15, Genovese received a letterfrom Respondent O'Barr offering him employment. Theletter in pertinent part reads:You are hereby offered employment as a journey-man wiremanwith O'Barr Electric pending resolutionof the charges filed by you in Case No. 28-CA-3487-1and 2 with the NLRB.For such employment, no referral will be requiredfrom IBEW Local 640. In this regard, this offer ofinterim employment and the fact that no referral willbe required has been approved by IBEW Local 640.On thesame date-August 15--Genovese received a letterfrom the Respondent Union which in pertinent part read:You are hereby advised that IBEW Local 640 has noobjection to your employment as a journeyman wire-man by O'Barr or Swier pending resolution of theNLRB charges filed by you in Case No. 28-CA-3487-Iand 2. In this regard, I am advised that an offer ofsuch employment is being made to you, and shouldyou decide to acceptsame,no referral from this LocalUnion will be required.Genovese accepted the offer of employment and com-menced to work for Respondent O'Barr on August 19 as ajourneymanwiremanand was still employed there on thedate of the hearing in this matter.B. Analysis and Ultimate Findings1.Respondent SwierRespondent O'Barr agreed to employ the electriciansemployed by Respondent Swier on the projects whichO'Barr took over from Swier. Respondent Swier transfer-red to Respondent O'Barr all of the electricians employedon these projects except one, Phillip Genovese, the allegeddiscriminatee.Genovese would have been employed byRespondent O'Barr absent the failure of Respondent Swierto transferhim. The General Counsel contends that Re-spondent Swier failed to transfer Genovese because he wasnot a member of Respondent Union. I agree.Genovese, one of Respondent Swier's most senior em-ployees having been employed for almost 9 years, was heldin high esteem by Swier and normally was given preferen-tial treatment. Yet, of the six electricians remaining onFebruary 24 in Respondent Swier's employ, all of whomwere employed on the jobs which were being assumed byRespondent O'Barr, only Genovese was not transferred.This despite the fact that O'Barr had told Swier that hewould employthe electriciansworking on the jobs he tookover from Swier. Of the six electricians, Genovese was theonly one that was not a member of Respondent Union orof a local union affiliated with the IBEW. Swier, as foundabove, believed that Respondent Union was antagonistictoward Genovese because he was not a member. Neverthe-less, in their initial discussion Swier told O'Barr that hewanted to transfer all of the electricians,including Ge-novese,employed on the jobs O'Barr took over, eventhough,as Swier stated,there might be a problem securingRespondentUnion'spermission to transfer Genovese,'who, Swier explained to O'Barr,had been in and out ofRespondent Union.14However,when Swier prepared forRespondent Union's approval the list of employees whomRespondent Employers desired to transfer,Genovese'sname was omitted.Swier in effect admitted that the reasonfor his failure to transfer Genovese was because he was nota member of Respondent Union.Thus,Swier told Fischer,Universal Realty's job superintendent, that the reason hecould not transfer Genovese was because of Genovese'sproblem with Respondent Union and, in terminating Ge-novese,explained to him the reason he was not transferredwas that the representatives of Respondent Union wouldnot consider his transfer because he was not a member ofthe Respondent Union;a "white ticket" man.On the strength of the foregoing evidence,I find that theGeneral Counsel has established a strongprima faciecasethat on February 25, during the normal course of business,Swier,rather than terminate Genovese,would have trans-ferred him to O'Barr with the other electricians but failedto do so because of Genovese's lack of membership in theRespondentUnion orbecause Swier believed that this lackof membership would cause trouble over the transfer re-quest.In these circumstances,itwas incumbent upon Re-spondent Swier, if it would rebut the General Counsel'sprima faciecase,to come forward with evidence explainingits failure to transfer Genovese on other grounds,for thereal reason lay exclusively within its knowledge.MillerRedwood Company,164 NLRB389 (1967),enfd.on thispoint407 F.2d 1366, 1370 (C.A. 9, 1969).Respondent Swier justifies its failure to transfer Ge-novese on the ground that it never intended to transfer himfor the reason that he had worked solely on the UniversalRealty project whereas the other electricians had workedon each of the other projects which were being taken overby O'Barr.This justification,viewed in the light of thewhole record, rings false.There is no indicationthat priorto the hearing in the instant proceeding that Bernard Swierever advanced this as the reason he failed to transfer Ge-novese.To the contrary,as found above,Swier contempo-raneously with his failure to transfer Genovese informedO'Barr and Fischer that the reason was connected withGenovese's problems with Respondent Union and, in ef-fect,candidly admitted to Genovese that he was terminat-ed rather than transferred because he was not a member ofRespondent Union. I am convinced that if Swier had alegitimatebusiness reason for failing to transfer Ge-novese-as he now claims-he would have stated this rea-son to Genoveseor at the veryleast to either O'Barr or13As described above, it was necessary to secure Respondent Union'sapproval to transfer Genovese inasmuch as under the exclusive hiring hallagreement which Respondent Employers were obligated to follow Swier'selectricians could not transfer their employment to O'Barr without regis-tering on the hiring hall's out-of-work register maintained by RespondentUnion.Since there were about 200 employees already registered it is plainthat absent the approval of Respondent Union none of Swier's electricianswere eligiblefor employment with O'Barr.14Genovese had been a member of Respondent Union until about 1965. SWIERELECTRIC: COMPANY575Fischer rather than indicate that his conduct was based onimpermissible considerations.Also Bernard Swier's failure to transfer Genovese makesabsolutelyno sense whenconsidered in the context of hisreasons for transferring the electricians to O'Barr. In thisregard Swier's desire to transfer the electricianswith thecontracts was motivated by two considerations: (1) "he feltclose to the men and he'd like to do them a personal fa-vor";15 and (2) in order that Swier's customers, whose workO'Barr would continue to perform, would be satisfied withO'Barr.16Regarding (1), surely Genovese, one of Swier's most se-nior employees who was regarded as an outstanding em-ployee and accorded preferred treatment, was the type ofemployee whom Swier would be expected to do a "person-al favor" for, rather than Mueller, who had only been em-ployed for about 6 months.Regarding (2), Swier testified that the reason it was soimportant that continuity of employment be maintained at.the projects taken over by O'Barr was that it assured Re-spondent Employers that O'Barr would not lose these jobs.One of the largest of the projects taken over by O'Barr wasthe Universal Realty project. The contract for this projectwas terminableat will by Universal Realty if it was nothappy with O'Barr's performance. Genovese was the elec-trician employed on this project who was the most familiarwith the project. The project's superintendent, Fischer,who was very happy with Genovese's work and had indi-cated this to Swier, specifically asked that Genovese be oneof the electricians transferred by Swier to O'Barr so thatGenovese could continue his work on the project. Underthese circumstances, it made no sense for Swier,who ad-mittedly was interested in keeping Universal Realty happy,not to transfer Genovese. This conclusion is buttressed bySwier's testimony that his standard of selecting the employ-ees for transfer was that he "took the key ones [he] feltwere very important for the next month only to make thetransaction work properly." It would seem if it was impor-tant "only to make the transaction work properly for thenextmonth," Swier would have selected Genovese fortransfer in view of the fact that he was employed on one ofthe largestprojects being transferred whose superintendenthad specifically asked that he be transferred.Based on the foregoing, I find that the reason advancedby Respondent Swier for failing on February 25 to transferGenovese to O'Barr is not the real reason; rather the rec-ord establishesby a preponderance of the evidence thatRespondent Swier, which exercised control over O'Barr'shiring, failed to transfer Genovese to Respondent O'Barr,in significant part, because Genovese was not a member ofthe Respondent Union." Accordingly, Respondent Swier15Thisiswhat Swiertold O'Barr.16This is what Swier told the representative of Respondent Union.17 In reaching this conclusion I have considered the fact that Swier be-lieved he would be in trouble with Respondent Union if he transferred"traveler" Allen yet went ahead and transferred him, and the fact that al-though under the impression Respondent Union was hostile toward him foremploying Genovese,Swier had previously never terminated Genovese.This evidence,inmy opinion,does not detract from the other evidencedescribed above which overwhelmingly establishes that Swier's failure totransfer Genovese was unlawfully motivated.has violated Section 8(a)(1) and (3) of the Act.2.Respondent O'BarrRespondent Employers entered intoan agreementwherein Respondent O'Barr took over the performance ofRespondent Swier'sexistingelectricalcontracts.AlsoO'Barr agreed to employ the electricians whom Swier de-sired to transfer as long as the electricians were employedby Swier on one of the contracts whose completion O'Barrwas undertaking. However, as found above, RespondentSwier in selecting the employees for transfer unlawfullydiscriminated against Genovese. The General Counsel con-tends that Respondent O'Barr is jointly liable for this dis-criminatory act. In essence the General Counsel contendsthatRespondent O'Barr is jointly liable because O'Barrdesignated Swier as its agent for the hire of the electriciansemployed on the work taken over by O'Barr and thatO'Barr knew or with. reasonable diligence should haveknown that Swier's failure to select Genovese for employ-ment was unlawfully motivated. Respondent O'Barr takesthe position that it is not liable for Swier's misconduct forthe reason that O'Barr engaged in no affirmative conductin connection with Swier's failure to select Genovese foremployment; O'Barr was merely a bystander. In my opin-ion, for thereasons setforth herein, I find that RespondentO'Barr is jointly responsible for RespondentSwier's mis-conduct.Respondent O'Barr ordinarily would have hired the elec-tricians it employed on the jobs it took over from Respon-dent Swier using the Respondent Union's exclusive hiringhall.O'Barr was obligated to hire applicants through thehiring hall by virtue of its collective-bargainingagreementwith Respondent Union wherein O'Barr in effect designat-ed the Respondent Union as its exclusive hiring agent. IfRespondent Union had discriminated against Genovese, inthe same manneras Swier, Respondent O'Barr would bejointly responsible with Respondent Union forits unlawfulconduct especially if O'Barr knew, or with reasonable dili-gence should have known, that the failure to select Ge-novese for employment was discriminatorily motivated.General Cinema Corporation, and Its Wholly Owned Subsid-iary,GentillyWoodsCinema, Inc.,214NLRB 896(1974), and cases cited therein; accord:PacificMari-time Association v. N.L.R.B.,452 F.2d 8, 10 (C.A. 9, 1971).In my opinion, the situation in the instantcase is analo-gous to the situation which exists when an employer desig-nates a labor organizationas itsexclusivehiring agent.Here, O'Barr, rather than use the Respondent Union as itsexclusive hiring agent as it was obligated to do under theterms of its agreement with Respondent Union, turnedover to Respondent Swier the task of supplying the electri-cians to be employed by O'Barr on those jobs it was takingover from Swier. The relation between Swier and O'Barrwas not an ordinary contractual one, in which Swier hadno substantial control over the hire of O'Barr's electricians,rather Swier was given effective hiring control over the se-lection of the electricians whom O'Barr would employ. Ifind Swier was designated by O'Barr to act as O'Barr's 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDexclusive hiring agentand, underthese circumstances, isjointly liable for Swier's discriminationagainst Genovese.Cf.GeneralCinemaCorp., supra,andPacific Maritime As-sociationv.N.LR.B., supra.In addition, the record estab-lishes that RespondentO'Barr was not merelyan innocentbystander,rather O'Barr knew,or should have known, thatits agent,Swier,was unlawfully discriminatingagainst Ge-novese.When O'Barr agreed that Swierwould supplyO'Barr's electricians,Swierindicated he hadsix electriciansthat he intended to transfer,one of whom wasGenovese,but specifically alerted O'Barr to thepossibility that theremight be a problem in securing his transferexplaining thatGenovese who had been"in andout of the RespondentUnion"was havingproblems with Respondent Union.Upon learning this,O'Barr,who assumed from Swier's re-marks that Genovese was not a memberof RespondentUnion,asked whethertherewas anything wrong withGenovese's work.Swier assured himthat Genovese was agood worker and indicatedthat he was one of his "keymen" and wasemployedon theUniversal Realty project.Thereafter,without explanation, Swiernotified O'Barr that"we will be ableto transferall ofthe electriciansbut one,Genovese."Under thesecircumstancesitwould be naivefor me to conclude that RespondentO'Barr neither knewnor hadcompelling reasons to surmisethat Swier,in select-ing the electricians for transfer,had discriminatedagainstGenovesefor reasonsproscribed by the Act.It is clearfrom their initial meeting,described above, that O'Barrknew that Swier desiredto transfer all of his electricians,includingGenovese, and that the only reason Genovesemight notbe transferedwas due tohis problems with Re-spondentUnion.Since Swiersupposedly at notime evergave a different explanationto O'Barr for his failure toinclude Genovese's name on the transferlist itis reason-able to assumethat O'Barr musthave concluded that thisfailure wasattributable to Genovese's problems with Re-spondentUnion. If O'Barr had any doubt about Swier'sreason for not transferringGenovese he could have re-moved thisdoubt by exercisingreasonablediligence.Asimple inquiryto either Swier,Genovese, or Fischer wouldhave readilyrevealed thatunlawful discrimination hadbeen practiced in the caseof Genovese." However, O'Barrchose not to investigateeven thoughSwier's previous state-ments to O'Barr indicatedthat Genovesewas agood work-er and a keyman but mightnot betransferredto O'Barrbecause of his problems with RespondentUnion. For all ofthese reasons,I find thatRespondent O'Barr knew or byreasonable diligenceshould have known thatin selectingthe electricians for transfer Swier was discriminatingagainst Genovese for reasonsproscribed by the Act.Based on the foregoing, I find that Respondent O'Barrby designating Respondent Swier as itsexclusive hiringagentor byhaving so designatedSwierand acquiescing inSwier'sdiscriminatory conduct, discriminated in regard to"During the period of time contemporaneous with his decision not toselect Genovese for transfer,Swier admitted to Fischer and Genovese thatGenovese was not being transferred because of his problems with Respon-dent Union or his nonmembership.Under the circumstances I find it diffi-cult to believe that Swier did not explain to O'Barr that his omission ofGenovese was based on union considerations.the hire of Genovese.Accordingly,I find that RespondentO'Barr violated Section 8(a)(1) and(3) of the Act.3.Respondent UnionThe General Counsel contends that Respondent Unionsince June 16 has refused to permit the transfer and/orreferral of Genovese from Respondent Swier to Respon-dent O'Barr because he was not a member of the Respon-dent Union or a local union affiliated with the IBEW. Re-spondent Union admits that on or about June 16 it refusedto permit the transfer or referral of Genovese to O'Barr foremployment but that it engaged in this conduct becausethe employment of Genovese by O'Barr would have beencontrary to the exclusive contractual hiring hall proceduregoverning Genovese's employment.In agreement with Re-spondent Union I find that the record establishes that themotive for its refusal to sanction O'Barr's employment ofGenovese was that it would have been a violation ofO'Barr's exclusive hiring agreement with RespondentUnion.19 The facts pertinent to this matter can be brieflystated.In February Respondent Employers advised Respon-dent Union that Respondent Swier was going out of busi-ness and as a part of the sale of its contracts to RespondentO'Barr was transferring six named employees. RespondentUnion allowed Respondent O'Barr to employ these em-ployees without their being referred through the contractu-al hiring hall because their transfer was a part and parcel ofRespondent Swier's cessation of business and transfer of"business" to O'Barr 20 Genovese was not among thosewhose transfer was sought by Respondent Employers andthe complaint does not allege nor does the record establishthat Respondent Union was responsible for this omissionor that Respondent Union engaged in conduct calculatedto prevent Respondent Swier from transferring and Re-spondentO'Barr from employing Genovese.In otherwords there is not an iota of evidence that RespondentUnion would not have sanctioned Genovese's transfer withSwier's other electricians.Nevertheless,as found previous-ly,Genovese was discriminatorily terminated from his em-ployment by Respondent Swier on February 25. He regis-tered on the out-of-work register and during the normalcourse of business was referred to a job. Then on June 16Respondent Employers requested to Respondent Unionthat Genovese "be transferred and referred" from Respon-19It is settled that an employer-union agreement to route all hiringthrough a union operated hiring hall is not discriminatoryper seand, absentindependent evidence of discrimination,does not run afoul ofthe Act. Lo-cal 357,international Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America [Los Angeles-Seattle Motor Express] v. N. L.R.B.,365U.S. 667 (1961). It is equally settled that where the provisions of an exclu-sive, nondiscriminatory hiring hall have been circumvented,neither a unionnor an employer violatesthe Act bytaking corrective action against theevader including termination of the individual's employment.Local 542,International Union of Operating Engineers,AFL-CIO,151 N LRB 497, 499-500 (1965).20A transfer was theonly waythese men could have beenemployed byO'Barr.If they had been terminated by Swier they would have been re-quired to register on Respondent Union's out-of-work register as a condi-tion precedent for employment with O'Barr and since a substantial numberof unemployed electricians were already registered O'Barr would have beenunable to employ them. SWIERELECTRIC COMPANY577dent Swier to Respondent O'Barr, "due to charges filedwith the National Labor Relations Board." It is undisputedthat for Respondent Union to have granted this requestwould have been contrary to the exclusive contractual hir-ing hall agreement governing Genovese's employment.This is what Ross, Respondent Union's business manager,said to Genovese on June 30 when he told him that Re-spondent Employers' request could not be granted. In re-sponse to Genovese's request that Respondent Employers'request for his transfer be granted Ross answered, "No,they can not ask for you by name; you have to be on thelist [referringtoRespondent Union's out-of-work regis-ter]." The next day Genovese submitted a written requestto Respondent Union asking that it allow his transfer fromRespondent Swier to Respondent O'Barr. The same dayRoss, in answerto an inquiry from a Board agent who wasinvestigating Genovese's charge filed against the Respon-dent Union told the Board agent that Respondent Union,did not intend to approve Genovese's transfer request be-causeto do so would constitute a violation of the contrac-tual hiring hall procedures, but that Respondent Unionwould present the dispute to the Appeals Board providedfor in the contract. Thereafter, on July 3, the AppealsBoard denied the requests of Genovese and RespondentEmployers. In essencethe denial was premised on the factthat a referral or transfer of Genovese to O'Barr for em-ployment would violate the contractual hiring procedures.Finally, it is admitted that since June 16, at all times mate-rial herein, for Respondent O'Barr to have employed Ge-novese would have constituted a breach of O'Barr's exclu-sive hiring hall agreement with Respondent Union sincethere were other electricians ahead of Genovese on the out-of-work register.The foregoing evidence, in my opinion, fully supportsRespondent Union's position that its refusal to refer Ge-novese to O'Barr for employment was motivated by thefact that such a referral would have violated the exclusivehiring hall agreement between Respondent Union and Re-spondent O'Barr. In arriving at this conclusion I have care-fully considered the General Counsel's contention thatthere is other evidence which demonstrates that Respon-dent Union used the fact that Genovese was not eligible forreferral under the exclusive hiring hall agreement as anexcuse not to refer him and that its real reason wasGenovese's nonmembership in Respondent Union. Specifi-cally, the General Counsel urges that the pretextual natureof Respondent Union's treatment of Genovese is demon-strated by its animus toward him because of his lack ofmembership and the disparate treatment meted out to him.In my opinion the whole record does not preponderate infavor of a finding that Genovese's ineligibility for referralto O'Barr was a pretext used by Respondent Union to dis-guise an unlawful motive 21Regarding Respondent Union's animus,I am of the viewthat even assumingthe recorddemonstrates animus thatsince Genovese was not eligible for employment by O'Barrand that since such employment would have been in dero-gation of O'Barr's exclusive hiring hall agreement, that ab-sent a showing of disparate treatment the fact that Respon-dent Union in these circumstances may have welcomed theopportunity not to refer Genovese or approve of his trans-fer does not establish a violation of the Act. In any event,I am of the opinion that the animus exhibited toward Ge-novese by Respondent Union is insufficient to 'taint Re-spondent Union's refusal in June and July to refer or trans-ferGenovese to O'Barr for employment. The onlycompetent evidence of animus in the record is the testimo-ny of Swier that in late 1974 or early 1975 RespondentUnion Steward Jack Falk stated to Swier thatas long asthere were unemployed electricians in the jurisdiction ofRespondent Union that Swier would have a problem if heemployed "white tickets" and "travelers." 22 On the otherhand at no time material to this case did any official ofRespondent Union indicate to Genovese that RespondentUnion was hostile toward him because of his lack of mem-bership. Indeed during his almost 10 years of employment,within Respondent Union's jurisdiction, as a nonmember,Genovese testified he always had received fair treatmentby Respondent Union, and, following his termination bySwier, was given a referral by Respondent Union duringthe normal course of business. Under these circumstances,an isolated statement of Respondent Union's general an-tipathy toward nonmembers made by a person who occu-pies what is probably the lowest position in RespondentUnion is insufficient to taint Respondent Union's refusalseveralmonths later to refer or transfer Genovese toO'Barr for employment.Likewise, I do not consider that Respondent Union'streatment of Genovese was disparate when compared to itstreatment of the other electricians whose earlier requestsfor transfers were granted. As described above, Respon-dent Union permitted these earlier transfers at a time whenthe employees were still employed by Respondent Swier.They had not been terminated but were being transferredin conjunction with Swier's cessation of business; and thetransfer of its contracts to O'Barr. In Genovese's case therequests for his transfer came several months after Swierhad ceased business and had transferred his contracts toO'Barr and at a time when Genovese's employment withSwier had been terminated for almost 5 months. Underthese circumstances I - am not able to conclude that Re-spondent Union's refusal to treat Genovese like the otherelectricians,whose transfers it sanctioned, was so unrea-22 The statementsmade bySwier tothird parties(Genovese, Fischer, orO'Barr) indicating that RespondentUnion objectedto Genovese's employ-ment were objectedto byRespondentUnionand admitted into evidencesolelyfor the purpose of establishing the motive and reason for RespondentSwier's conduct.They are notcompetent evidence to establish RespondentUnion's animus.Local 776,InternationalAlliance of Theatrical and StageEmployees (Film Editors) [CascadePicturesCo. of California],124. NLRB842, 843, fn. 2 (1959). Nor does thefact that Business Manager Ross toldGenovese that he intended to read Genovese's unfair labor practice chargeto the union membership at the monthly meeting indicate,as contended bythe GeneralCounsel,animus where, as here,itwas normal practice for alllawsuits or charges filed against Respondent Union to be read to the mem-bershipat the monthlymeetings.Finally, the factthat Genovese was notnotified about or given anopportunityto attend the Appeals Board meetingfails to establish that RespondentUnionwas hostile toward Genovese since21 It is settled that the General Counsel is required to prove astatutorythere is no showing that the failure to afford Genovese the opportunity to beviolation by a preponderance of the evidence.FalstaffBrewing Corporation,present or appear before theAppealsBoard was a deviation from normal128 NLRB 294, fn.2 (1960).practice. 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDsonable so as to constitute a case of disparate treatment.Based on the foregoing,I find that the record does notpreponderate in favor of a finding that RespondentUnion's refusal to approve the transfer of Genovese or re-fer him to Respondent O'Barr violated Section 8(b)(1)(A)and (2)of the Act23Accordingly,I shall recommend thatthe amended consolidated complaint insofar as it pertainsto Case 28-CB-956 be dismissed in its entirety.Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.The Respondent Employers,Swier Electric Company,Inc., and O'Barr Electric Co., Inc.,each constitute an em-ployer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.The Respondent Union,International Brotherhoodof ElectricalWorkers, Local Union No. 640, AFL-CIO, isa labor organization within the meaningof Section 2(5) ofthe Act.3.The Respondent Union did not violate the Act whenit refused to approve a transfer for Phillip Genovese, orrefer him for employment with Respondent O'Barr.4.Respondent Swier violated Section 8(aX3) and (1) ofthe Actby failing to transfer Phillip Genovese from itsemployment to Respondent O'Barr,over whose hiring poli-cy Respondent Swier exercised effective control,becauseGenovese was not a member of Respondent Union and/orbecause Respondent Swier believed that his lack of mem-bership wouldcause problems.5.Respondent O'Barr violated Section 8(a)(3) and (1) ofthe Act since,having designated Respondent Swier as itsexclusive hiring agent or because it also acquiesced in Re-spondent Swier's unlawful conduct, it is responsible for theabove illegal conduct of Respondent Swier.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent Employers violated Sec-tion 8(aX3) and(1) of the Act,I shall recommend that theycease and desist therefrom and take certain affirmative ac-tion designed to effectuatethe policies of the Act.Inasmuch as I have concluded that absent the unfairlabor practices found herein that Genovese during the nor-mal course of business,on February 25, would have beenemployed by Respondent O'Barr as a journeyman wire-man it is necessary to restore thestatus quo ante,which23 Respondent Union as an affirmative defense to the amended consoli-dated complaint alleged in substance that its involvement in this matteroccurred as the result of improper conduct on the part of a Board agent.Respondent Union makes no reference to this contention in its posthearingbrief,nevertheless I have carefully considered the record in this respect andfind that this contention is without merit.The evidence as to the circum-stances under which the charges against Respondent Union were filedproves that the Board agent did no more than furnish Genovese with appro-priately drawn charges.SeePetersen ConstructionCorp.,et al.,128 NLRB%9, 972-973 (1960).means that Genovese is entitled to an offer of employmentby Respondent O'Barr.24 Such an offer was made on Au-gust 15 which was accepted by Genovese who commencedwork for Respondent O'Barr on August 19 as a journey-man wireman.25 Under the circumstances,I shall recom-mend that Respondent Employers jointly and severallymake Genovese whole for any loss of earnings he may havesuffered by reason of the unfair labor practices,by pay-ment of a sum of money equal to that which he normallywould have earned as wages from February 25 to August15, 1975,the date he was offered employment by O'Barr,less net earnings during such period,with backpay comput-ed on a quarterly basis in the manner established by theBoard inF.W.Woolworth Company,90 NLRB 289 (1950),and with interest computed thereon as prescribed by theBoard inIsisPlumbing&Heating Co.,138NLRB 716(1962).Itwill also be recommended,in view of the nature of theunfair labor practices,that Respondent Employers be or-dered to cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of theAct.See N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER26Respondent Employers, Swier Electric Company, Inc.,Phoenix, Arizona,and O'Barr Electric Co., Inc., Mesa,Arizona, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Encouraging membership in International Brother-hood of Electrical Workers, Local Union No. 640, AFL-CIO, or any other labor organization by failing to transferemployees or by failing to hire employees because they arenot members of the aforesaid union or any other union orby otherwise discriminating in regard to the hire or tenure24 Underthe circumstances the RespondentEmployers'June 16 requestto RespondentUnion thatRespondentO'Barr be allowed to employ Ge-novese is insufficient to toll RespondentEmployers' backpay liability.25 In concluding that Respondent O'Barr's offerof employmentsatisfiedthe obligation of RespondentEmployers, I realize that the offer was madeto Genovese"pending resolution" of theinstant litigation.SeeKansas Re-fined Helium Company,Divisionof Angle Industries,Inc., 215 NLRB No. 67(1974). Here,unlike the situation in the cited case, the question of whetherthe offer of employment was sufficientto satisfyRespondentEmployers'obligation toward Genovese is an academic one since Genovese acceptedthe offer and went towork forRespondentO'Barr.26 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.27Respondent Swier at the time of the hearing had not engaged in busi-ness sinceFebruary 24. There isno contention,however, that RespondentSwier no longer exists as a corporateentity. Accordingly, its ability to com-ply with the terms of this Order is a matterbest left forthe compliance stageof this proceeding. However, in the event Respondent Swier has not re-sumed business operations we shall not require the postingof a notice byRespondent Swier rather we shall order the mailing of notices. SWIERELECTRIC COMPANYof employment of employees or any term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rights un-der Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Jointly and severally make PhillipM. Genovesewhole for any loss of earnings suffered by reason of thediscriminationagainsthim, in the manner set forth in thesection herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c)Post at their places ofbusinesscopies of the attachednoticemarked "Appendix." 28 Copies of said notice, onforms provided by the Regional Director for Region 28,after being duly signed by their representatives, shall beposted by Respondent Employers immediately upon re-ceipt thereof and be maintained by them for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Employers toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d) In the event it is no longer in business, RespondentSwier shall mail a copy of the attached notice marked "Ap-pendix" to all individuals who were employees of Respon-dent Swier on February 24, 1975. Copies of said notice, onforms provided by the Regional Director for Region 28,after being duly signed by an authorized representative ofRespondent Swier, shall be mailed immediately upon re-ceipt thereofas hereindirected.(e)Notify the Regional Director for Region 28, in writ-579ing, within 20 days from the date of this Order what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the amended consolidatedcomplaint be dismissed insofar as it alleges in Case 28-CB-956 that the Respondent Union has violated the Act.28 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an, Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage membership in the Interna-tional Brotherhood of Electrical Workers Local UnionNo. 640, AFL-CIO, or any other labor organizationby failing to transfer employees or by failing to hireemployees because they are not members of the afore-said union or another union or by otherwise discrimi-nating against employees in regard to their hire or ten-ure of employment or any term or condition ofemployment.WE WILL jointly and severally make Phillip Ge-novese whole for any loss of earnings suffered by rea-son" of the discrimination against him, together with6-percent interest.WE WILL NOT In any other manner interfere with,restrain, or coerce you in exercising the rights guaran-teed to you by the National Labor Relations Act.SWIER ELECTRICCOMPANY, INC.O'BARR ELECTRICCO., INC.